20-08950-rdd         Doc 32       Filed 05/29/20 Entered 05/29/20 16:32:35   Main Document
                                               Pg 1 of 3



GREENBERG TRAURIG, LLP
Louis Smith, Esq.
Alan J. Brody, Esq.
Matthew F. Bruno, Esq.
500 Campus Drive, Suite 400
Florham Park, New Jersey 07932
Tel: (973) 360-7900
Fax: (973) 301-8410
Attorneys for Defendants HSBC Equity Partners
USA, L.P. and HSBC Private Equity Partners II USA LP

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------   X
IN RE                                                               :
TOPS HOLDING II CORPORATION, et al.,                                :   Chapter 11
                                                                    :   Case No. 18-22279 (RDD)
                                      Debtors.                      :   (Jointly Administered)
                                                                    :
----------------------------------------------------------------   X
ALAN D. HALPERIN, AS THE LITIGATION                                 :   Adversary Proceeding
TRUSTEE FOR THE TOPS HOLDING                                        :   Case No. 20-08950 (RDD)
LITIGATION TRUST,                                                   :
                                                                    :
                                      Plaintiff,                    :
-against-                                                           :
                                                                    :
MORGAN STANLEY INVESTMENT                                           :
MANAGEMENT INC.; MORGAN STANLEY                                     :
CAPITAL PARTNERS V U.S. HOLDCO LLC a/k/a                            :
NORTH HAVEN CAPITAL PARTNERS V U.S.                                 :
HOLDCO LLC; HSBC EQUITY PARTNERS USA,                               :
L.P.; HSBC PRIVATE EQUITY PARTNERS II                               :
USA LP; TURBIC INC; BEGAIN COMPANY                                  :
LIMITED; GARY MATTHEWS; ERIC KANTER;                                :
ERIC FRY; GREG JOSEFOWICZ; AND STACEY                               :
RAUCH,                                                              :
                                                                    :
                                    Defendants.                     :
                                                                    :
----------------------------------------------------------------   X

     NOTICE OF DEFENDANTS HSBC EQUITY PARTNERS USA, L.P. AND HSBC
         PRIVATE EQUITY PARTNERS II USA LP’S MOTION TO DISMISS
20-08950-rdd      Doc 32    Filed 05/29/20 Entered 05/29/20 16:32:35            Main Document
                                         Pg 2 of 3



       PLEASE TAKE NOTICE that, Defendants HSBC Equity Partners USA, L.P. and HSBC

Private Equity Partners II USA LP (collectively, “HSBC”) will move, by and through their

counsel, Greenberg Traurig, LLP, before the Honorable Robert D. Drain, United States

Bankruptcy Judge, at the United States Bankruptcy Court for the Southern District of New York,

300 Quarropas Street White Plains, NY 10601 (the “Bankruptcy Court”), at such time that the

parties agree and the Court approves, for entry of an Order pursuant to Federal Rule of Bankruptcy

Procedure 7012(b) and Federal Rule of Civil Procedure 12(b)(6) for dismissal of the Complaint as

against HSBC (Counts I-VIII) with prejudice (the “Motion”).

       PLEASE TAKE FURTHER NOTICE that, in support of the Motion, HSBC has filed a

Memorandum of Law and Proposed Order contemporaneously herewith.

       PLEASE TAKE FURTHER NOTICE that, in further support of the Motion, and as

indicated in HSBC’s Memorandum of Law, HSBC also relies on the papers filed by Morgan

Stanley Investment Management Inc., Morgan Stanley Capital Partners V U.S. Holdco LLC, Gary

Matthews, Eric Kanter, and Eric Fry (collectively, “Morgan Stanley”) in support of Morgan

Stanley’s Motion to Dismiss filed on today’s date. ECF Nos. 29-31.

       PLEASE TAKE FURTHER NOTICE that, responses or objections, if any, to the relief

provided in the Proposed Order must be filed and served upon the undersigned so as to be actually

received no later than July 17, 2020 (the “Response Deadline”).

       PLEASE TAKE FURTHER NOTICE that, in the event no responses or objections are

received by the Response Deadline, the Motion shall be deemed uncontested and the relief sought

may be granted in the Court’s discretion.
20-08950-rdd   Doc 32   Filed 05/29/20 Entered 05/29/20 16:32:35       Main Document
                                     Pg 3 of 3



     Dated: May 29, 2020
     Florham Park, New Jersey
                                     GREENBERG TRAURIG, LLP

                                     /s/ Louis Smith
                                     LOUIS SMITH
                                     ALAN J. BRODY
                                     MATTHEW F. BRUNO
                                     500 Campus Drive, Suite 400
                                     Florham Park, New Jersey 07932
                                     Phone: (973) 360-7900
                                     Email: smithlo@gtlaw.com
                                             brodya@gtlaw.com
                                             brunoma@gtlaw.com
                                     Attorneys for Defendants HSBC Equity Partners
                                     USA, L.P. and HSBC Private Equity Partners II
                                     USA LP
